EXHIBIT 21 SUBSIDIARIES OF THE REGISTRANT 1. CDKnet, LLC, a limited liability company organized under the laws of the State of New York. 2. Creative Technology, LLC, a limited liability company organized under the laws of the State of New York. 3. CDK Financial Corp. (F/K/A ValueFlash.com, Inc.), a Delaware corporation. 4. Diversified Capital Holdings, LLC, a limited liability company organized under the laws of the State of Delaware. 5. Arkados, Inc., a Delaware corporation. 6. Arkados Wireless Technologies, Inc., a Delaware corporation.
